Case 2:20-cv-00351-SPC-NPM Document 30 Filed 09/14/20 Page 1 of 2 PageID 219




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PATTY CUMMINGS,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-351-FtM-38NPM

RON DESANTIS,

                Defendant.
                                                 /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. On April 7,

2020, the Court granted Defendant Ron DeSantis’s motion to dismiss Plaintiff Patty

Cummings’s Complaint. (Doc. 28). In doing so, it dismissed without prejudice the

Complaint and gave Plaintiff until August 27, 2020, to file an amended complaint. The

Court warned Plaintiff that not doing so would result in the case being closed. (Doc. 28 at

8). To date, Plaintiff has not filed an amended complaint. The Court’s Opinion and Order

(Doc. 28) thus becomes a final judgment and the case will be closed.                           See Auto.

Alignment & Body Servs., Inc. v. State Farm, 953 F.3d 707, 720 (11th Cir. 2020).

        Accordingly, it is now

        ORDERED:

        (1) The above-captioned case is dismissed without prejudice. (Doc. 28).

        (2) The Clerk is DIRECTED to enter judgment and close the file.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00351-SPC-NPM Document 30 Filed 09/14/20 Page 2 of 2 PageID 220




      DONE and ORDERED in Fort Myers, Florida this 14th day of September 2020.




Copies: All Parties of Record




                                       2
